Title: To James Madison from James Monroe, 16 August 1811
From: Monroe, James
To: Madison, James


Dear SirAlbemarle Augt. 16. 1811
Mr Gales’s notice of the publication in the Aurora relative to Mr Foster was precisely what it ought to have been. It was undoubtedly proper to prevent such a statment going to the nation as a fact, & the mode of contradicting, being without a compromitment of the govt., the true one.
I will endeavor to be with you in the course of the ensuing week. I expect to be able to wear my boot in that time, and as soon as I can I will be down.
I have directed the explanation to be made to Mr Sirrurier, by Mr Graham. Very respectfully & truly Yrs
Jas Monroe
